Title: To James Madison from Josiah Blakeley, 10 June 1801
From: Blakeley, Josiah
To: Madison, James


					
						Sir
						St. Yago De Cuba 10th. June 1801.
					
					By Lieut. Rush of the Adams, I did myself the honour of writting you the 14th. of May.  Same day Mr. Rush, and Mr. Mardock a midshipman, Sailed in the Ship Grey Hound, Pratt, for Charleston.
					Many of the Letters I have written for the information of Governement, I am certain have been Lost.  I Have before informed Governt. of a decree of The Court of Spain, ordering, That all Neutral Vessels once taken possession of by cruisers &c. of a nation with whom Spain is at War, and retaken by Subjects of Spain, & by them conducted into a Spanish port, Shall be considered good  prize.  Thus circumstanced Several american Vessels have been Brought into This port & Condemned.  I protested against Such proceedings.
					Another misfortune seems to require immediate relief, or, that the Seamen of the United States Should be informed of the Consequences.
					On my arrival here I found american Seamen in prison, who had been Taken in english Vessels.  With difficulty I obtained their releasement, The Governor Sayng he would consider Such as Englishmen; but, till lately I Have been able to Succeed in Liberating Such, The Governor who Treats me with particular politeness & attention Sayng he granted my request as a favor not as a right.  About three weeks Since I found a number of americans in this Situation, Some of them being taken in Navigating an english Vessel from South Carolina to Jamaica.  As usual I applied for their release, but was refused.  A few days after they were forced away as I understand, to be exchanged as british Sailors.  The Governor says for the future he will consider all american Seamen taken in british Vessels a english prisoners.  The names of those unfortunate men are at foot.
					Dn. Sebastian Kindelan is Governor of this Part of this island.  Should this conduct be thought by our Government improper, a correspondence from The Court of Spain to this being so uncertain, possibly a note from the Spanish Minister near our Government to the Commander in chief at the Havannah, would remove the evil; or,if thought proper our, Seamen could be informed of The Circumstance.
					If either of the Secretaries of the U.S. have written me, I have not been so fortunate as to receive the Letter, Since my arrival at this port.  This port is wholly dependent on the US. for its Supplies, in The Consumption of which They are daily increasing.  With Sentiments of the Highest Consideration I am, Sir Your most obedient Humble Servt.
					
						Josiah Blakeley.
						Consul of the U.S.

					
					
						Wm. Few
						Charles Christy
						John Clement
						James Johnston
						John Taylor
						Wm. Johnson
						John Johnson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
